Citation Nr: 1036018	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-23 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1948 to June 1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, Florida 
(RO).  Service connection for bilateral hearing loss was denied 
in that decision.

Thereafter, the Veteran perfected an appeal.  The Board denied 
service connection for bilateral hearing loss in an August 2009 
decision.

The Veteran again perfected an appeal.  In a May 2010 Joint 
Motion, the parties (the Veteran and VA Secretary) requested that 
the Board decision be vacated and the case be remanded.  In May 
2010, the United States Court of Appeals for Veterans Claims 
(Court) issued an order granting the Joint Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss must be remanded.  Such remand is 
necessary to ensure that there is a complete record so that the 
Veteran is afforded every possible consideration.

The Veteran's DD-214 revealed that his most significant duty 
assignment was photographer's mate on squadron detachments.

Service treatment records do not reveal that the Veteran 
complained of, sought treatment for, or was diagnosed with any 
audiological problems.

Subsequent to service, the Veteran sought treatment for a variety 
of health issues from the Mayo Clinic Jacksonville.  A September 
2007 treatment record from this facility documents his complaint 
of decreased hearing in both ears.  It also documents his 
indication that he has had bilateral hearing loss for 
approximately 50 years and his attribution of such hearing loss 
to working around airplanes during service.  Another September 
2007 treatment record notes that the Veteran was counseled on 
hearing aid questions and selection.

In his August 2008 notice of disagreement, the Veteran stated 
that his in-service duties required him to be near high-pitched 
jet engines and heavy gunfire.  He then stated that he had an 
audiological test in the 1970's, although he was unsure if a 
record of such test existed.  He also stated that another 
audiological test was aborted in May 2008 because the audiologist 
felt that "service connection could be made" after learning of 
the Veteran's military noise exposure.  Finally, the Veteran 
indicated that he was not aware of any hearing loss until at 
least 20 years after his discharge.

The Veteran reiterated this information in his May 2009 statement 
attached to his substantive appeal on a VA Form 9.  He also 
provided some additional information.  With respect to his in-
service exposure to noise, he indicated that he was exposed to 
noise from propeller as well as jet engine aircraft, that 
conditions were such that an individual could not be understood 
without shouting directly into another's ear, and that he wore no 
ear protection at any time.  With respect to his 1970's 
audiological test, he indicated that he was diagnosed with 
hearing loss due to high pitched and noisy conditions in the past 
and that no record of such test existed.  With respect to the 
onset of his hearing loss, he indicated that he first noticed it 
10 years after he was discharged.

Citing 38 U.S.C.A. § 5103A(d), 38 C.F.R. § 3.159(c)(4), and 
McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006), the parties 
agreed in their Joint Motion that the above evidence triggered 
VA's duty to assist the Veteran by providing him a VA examination 
and opinion regarding his claim.  This Motion, as noted in the 
introduction, was granted by the Court in a May 2010 Order.  The 
Board has no discretion and must comply with this Order by 
remanding to arrange for the Veteran to undergo an audiological 
examination and for an etiology opinion to be rendered regarding 
any hearing loss found to be present.  See Forcier v. Nicholson, 
19 Vet. App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the joint 
motion to remand).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This shall include obtaining 
and associating with the claims file, 
after securing any necessary proper 
authorization, additional pertinent 
records identified by the Veteran during 
the course of this remand.

2.  After completion of the above 
development, arrange for the Veteran to 
undergo an audiological examination to 
determine the nature, extent, onset, and 
etiology of any hearing loss found to be 
present.  The claims file shall be made 
available to and reviewed by the examiner.  
The examiner shall note such review, and 
identify important medical and lay 
evidence gleaned therefrom, in an 
examination report.  The examiner then 
shall obtain from the Veteran a full 
history of his noise exposure and 
audiological symptomatology.  A Maryland 
CNC controlled speech discrimination test 
and a puretone audiometry test, along with 
all other tests, studies, or evaluations 
deemed necessary, shall be performed.  All 
findings shall be reported in detail.  
Next, the examiner shall ascertain whether 
the Veteran has a hearing loss disability.  
If such disability is diagnosed, the 
examiner shall opine as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the disability 
had its onset during service or otherwise 
is related to service, including to any 
noise exposure in service.  A complete 
rationale for all opinions expressed shall 
be provided by the examiner in the 
examination report.

3.  Then readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
he and his representative shall be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

